                 Case 2:19-cv-04347-JJT Document 47 Filed 09/30/19 Page 1 of 5




 1 Larry J. Wulkan (Bar No. 021404)
   Javier Torres (Bar No. 0032397)
 2 STINSON LLP
   1850 North Central Avenue, Suite 2100
 3 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 4 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 5         javier.torres@stinson.com
 6 Attorneys for Plaintiffs
 7                                        UNITED STATES DISTRICT COURT
 8                                                 DISTRICT OF ARIZONA
 9 Alliance of Christian Leaders of the East               No. 2:19-cv-04347-JJT
   Valley; Magdalena Schwartz, in her
10 individual capacity and as president                    RESPONSE TO DEFENDANT BRANDI
   pastor of Alliance of Christian Leaders of              PAYNE’S MOTION FOR A MORE
11 the East Valley; Iglesia Alfa y Omega;                  DEFINITE STATEMENT
   Elias Garcia, in his individual capacity
12 and as pastor of Iglesia Alfa y Omega;
   Iglesia Monte Vista; Angel Campos, in
13 his individual capacity and as pastor of
   Iglesia Monte Vista; Iglesia Nueva
14 Esperanza; Israel Camacho, in his
   individual capacity and as pastor of
15 Iglesia Nueva Esperanza; Iglesia
   Apostolica; Helping With All My Heart,
16 Inc., an Arizona non-profit corporation;
   Cristobal Perez, in his individual
17 capacity and as pastor of Iglesia
   Apostolica De La Comunidad; Iglesia
18 Cristiana El Buen Pastor; Hector
19 Ramirez, in his individual capacity and as
   pastor of Iglesia Cristiana El Buen Pastor;
20 Terence Driscoll,
21                                   Plaintiffs,
   v.
22
   Patriot Movement AZ; AZ Patriots;
23 Jennifer Harrison; Sean Harrison; Lesa
   Antone; Russell Jaffe; Jeremy Bronaugh;
24 Antonio Foreman; Laura Damasco; Tami
   Jo Garver; Michael Pavlock; “Brandi
25 Payne”; Jane Roe; “Eduardo Jaime”;
   John Does 1 & 2,
26
                         Defendants.
27
28

     CORE/3515773.0002/154987096.3
                 Case 2:19-cv-04347-JJT Document 47 Filed 09/30/19 Page 2 of 5




 1            Defendant Brandi Payne’s motion for more definite statement is largely duplicative of
 2 the motion filed by Defendant Laura Damasco, who is represented by the same counsel.
 3 Plaintiffs’ response to Defendant Damasco’s motion sets forth the relevant law. See Doc. 41.
 4 To preserve judicial resources, that response is incorporated herein; this response only
 5 addresses the factual allegations and arguments specific to Defendant Payne.
 6            Payne complains that although “she attended three events” which are the subject of the
 7 complaint, “only one is set forth with any detail.” Doc. 42 at 5:18-22. But matters which are
 8 discoverable are not a proper basis for granting a motion for a more definite statement. See,
 9 e.g., Olaplex LLC v. Groupon, Inc., No. CV 18-8641 PA (RAOX), 2019 WL 1034324, at *5
10 (C.D. Cal. Jan. 25, 2019) (“Any further information that [defendant] desires should be pursued
11 through discovery.”) (denying motion for more definite statement); Daimler AG v. A-Z Wheels
12 LLC, 16-CV-875, 2017 WL (S.D. Cal. Nov. 27, 2017) (denying motion where “it is likely any
13 ambiguity will be resolved through discovery.”).
14            Payne further complains that the complaint lacks detail as to her. But even a cursory
15 reading of the complaint dispatches this argument. Payne claims that the complaint does not
16 allege that Payne’s actions were fueled by racial animus. Doc. 42 at 6:16, 8:2-3. Yet the
17 complaint alleges that “Defendants are two unincorporated associations, their members, and
18 their supporters, who are motivated, at least in part, by animus against Central Americans
19 and people of color.” Doc. 1 at 2:14-16. Similarly, Payne claims that there “are no allegations
20 that Payne trespassed” Plaintiffs’ property. Doc. 42 at 8:1. Yet the complaint states that
21 “Defendants did not leave church property until after” the police were called. Doc. 1 at 11:25-
22 26.
23            Payne claims that “there are no allegations that Payne did anything but attend an event
24 where protesting took place.” Doc. 42 at 8:3-5. Yet the complaint alleges that the “event” in
25 question – Defendants’ actions at Alfa y Omega Church on December 5, 2018 – was anything
26 but a “protest.” The complaint alleges that Defendants, specifically including Payne, “yelled
27 insults at the church, Pastor Garcia, church members, volunteers, and donors,” yelled that the
28
                                                     2
     CORE/3515773.0002/154987096.3
                 Case 2:19-cv-04347-JJT Document 47 Filed 09/30/19 Page 3 of 5




 1 “churches are complicit in human and child trafficking,” and “you are breaking our laws,
 2 criminals.” Doc. 1 at 11:11-18. As set forth in the complaint, these are not the words of
 3 protest, they are violations of law. Doc. 1 at 23:24-27 (“Sex and human trafficking are crimes
 4 of moral turpitude and implying that Plaintiffs engaged in these practices on their face brings
 5 Plaintiffs into disrepute, contempt, or ridicule or subjects them to impeachment of their
 6 honesty, integrity, virtue, or reputation.”); id. at 23:6-9 (“Plaintiffs have put up no trespassing
 7 signs and caution tape around their property; hired security guards to monitor their property;
 8 stopped publicizing activities held on their property; and begun screening volunteers and
 9 visitors to their property as a result of Defendants’ conduct.”); id. at 24:28 (“Defendants’
10 wrongful conduct constitutes false light under Arizona law.”). Furthermore, Payne disregards
11 that the complaint alleges that Defendants, specifically including Payne, “filmed Immigrants as
12 they exited the bus and zoomed in on children’s faces.” Doc. 1 at 11:19-20. Payne is free to
13 deny – as she has already done in her motion – that she was at certain events, or that her
14 actions were unlawful. But it is not true that she is unable to set forth any response at all.
15            Payne also complains that there are no allegations in the complaint that she “prohibited
16 ingress or egress” from Alfa y Omega Church. Doc. 42 at 8:2. But the causes of action set forth
17 in the complaint do not require any such allegations.
18            Like Damasco, Payne claims that the complaint is a “shotgun” pleading, Doc. 42 at
19 4:22-25. But as shown in Plaintiff’s previous brief, Plaintiffs’ complaint contains sufficient
20 factual detail, and any ambiguities can be resolved via discovery. See generally Doc. 41;
21 Olaplex, 2019 WL 1034324, at *5 (“Plaintiffs’ failure to distinguish among themselves . . . is
22 not fatal to the complaint.”); Daimler AG v. A-Z Wheels LLC, 16-CV-875, 2017 WL at *3
23 (S.D. Cal. Nov. 27, 2017) (while complaint contained “many allegations against ‘Defendants’
24 in general,” denying motion because allegations “are not so ambiguous or unintelligible that
25 the Defendants cannot prepare a response.”).
26            Finally, Payne concedes that the complaint alleges she “attended three events organized
27 by PMAZ between the last week of December 2018 and the first week of January 2019,” but
28
                                                     3
     CORE/3515773.0002/154987096.3
                 Case 2:19-cv-04347-JJT Document 47 Filed 09/30/19 Page 4 of 5




1 claims that only “one such event, a January 5, 2019 visit to Alpha y Omega, is set forth with
2 any detail.” Doc. 42 at 5:18-22. Yet even a cursory reading of the complaint shows that
3 “events” of the last week of December, 2018, are described in detail. See Doc. 1 at 12:17-14:10
4 (factual allegations regarding December 28, 2018 through December 31, 2018). Again, Payne
5 can form a response to the allegations. That she chose not to is no reason to grant her motion.
6             Payne’s Motion is meritless. Payne is free to deny that she violated the law; but she
7 cannot reasonably claim that she is unable to form a response. Nothing more is required of
8 Plaintiffs at this stage. Payne’s motion should be denied.
9             RESPECTFULLY SUBMITTED this 30th day of September, 2019.
10                                             STINSON LLP
11                                      By:    /s/ Javier Torres
12                                             Larry J. Wulkan
                                               Javier Torres
13                                             1850 North Central Avenue, Suite 2100
                                               Phoenix, Arizona 85004-4584
14
                                               Attorneys for the Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
     CORE/3515773.0002/154987096.3
                 Case 2:19-cv-04347-JJT Document 47 Filed 09/30/19 Page 5 of 5




                                       CERTIFICATE OF SERVICE
1
              I hereby certify that on September 30, 2019, I electronically filed the foregoing with the
2
     Clerk of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
3
     System. Participants in the case who are registered CM/ECF users will be served by the
4
     CM/ECF system:
5
                       Dan R. Dodds
6                      Tejay Coon
                       THE DODDS LAW FIRM, PLC
7                      14239 W. Bell Road, Suite 108
                       Surprise, AZ 85374
8                      Attorneys for Defendants Damasco and Payne
9                      Michael D. Curran
                       MAYNARD CRONIN ERICKSON CURRAN & REITER, P.L.C.
10                     3200 N. Central Avenue, Suite 1800
                       Phoenix, AZ 85012
11                     Attorneys for Defendants Bronaugh, Harrison, Jaime, and Pavlock
12                     Edward A. Rose, Jr.
                       One Harbour Square
13                     3027 Marina Bay Drive, Suite 208
                       League City, TX 77573
14                     Attorneys for Defendants Antone, Jaffe, and Patriot Movement AZ
15
16
                                                 By: /s/ Kathleen Kaupke
17
18
19
20
21
22
23
24
25
26
27
28
                                                      5
     CORE/3515773.0002/154987096.3
